Campbell, C. J.
(dissenting). The verdict in this case is ¡a peculiar one, and can hardly have resulted from anything but gross misapprehension. There was no testimony in the record which could sustain a verdict of voluntary manslaughter, which involves intentional killing upon great provocation. If the killing here was intentional, I agree with my Brother Champlin that it would have been murder, but I do not think it could be made murder in the first ■degree. All this, however, is now unimportant, because, by the verdict rendered, respondent has been acquitted of murder.
I think there was testimony from which the jury could property have found the respondent guilty of manslaughter. But the prisoner was himself a witness, and swore to what •was an accidental discharge of his pistol, under circum*342stances which, if believed, made the result one of homicide by misfortune, and not punishable, unless civilly as an actionable injury from negligence.
The criminal law never was aimed at punishing as a crime that which involves no wrong purpose. Involuntary manslaughter, arising from wrong purpose not homicidal, does not exist unless death is caused in an. attempt to carry out some unlawful purpose which is 'malum, in se, but not felonious. If respondent purposely fired his pistol in the direction of the boy who was killed, the act was dangerous in itself, and. might authorize a conviction. But merely firing a pistol is not an unlawful act, and firing in the air is not usually, and would not have been here, a dangerous act. It is laid down by Lord Hale that if a person (although not having the proper legal qualification, and therefore in violation of the statute) kills another accidentally while shooting at a bird, it is no crime, because his intent was no worse than if he had been lawfully qualified, and the act was a misadventure. 1 Hale, 475. Foster, in his concise treatise, takes the same view. Foster, 259. So far as I know, there is no respectable authority which upholds a conviction where the result is one of pure accident, with no serious mischief intended. Any other rule would be cruel and unreasonable.
If the prisoner was believed, the act was not one of his volition at all, but a merely accidental discharge. What he intended to do was an act legally innocent, had his intention been carried out. I think he had a right to go to the jury on this theory, and that the court erred in refusing his request to that effect. If he told the truth, he meant to fire in the air, with the foolish, but not wicked, design of frightening the boys. That is the utmost evil to which the accidental discharge of the pistol could be attached, if it could be to that. The jury might not believe his version, but he had a right to ask, as he did, a charge on the theory that it. was true.
I think there should be a new trial.
Morse, J., concurred.